Opinion issued August 5, 2004 














In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-04-00705-CR
____________

IN RE LESTER ERWIN CARROLL, Relator




Original Proceeding on Petition for Writ of Mandamus



 
MEMORANDUM  OPINION
               Relator, Lester Erwin Carroll, filed a petition for writ of mandamus
requesting that this Court compel respondent
 to appoint substitute counsel to
represent him in his direct appeal of cause number 944193.  This Court issued its
opinion affirming the trial court’s judgment on July 1, 2004.  Carroll v. State, No. 01-03-00444-CR (Tex. App.—Houston [1st Dist.] July 1, 2004, no pet. h.) (designated
for publication).
               A writ of mandamus will issue to correct a clear abuse of discretion or the
violation of a duty imposed by law when there is no adequate remedy at law. 
Canadian Helicopters Ltd. v. Wittig, 876 S.W.2d 304, 305 (Tex. 1994) (orig.
proceeding).  The trial court no longer had jurisdiction over cause number 944193 on
June 18, 2004 when Carroll filed his pro se motion because the complete appellate
record had been filed in this Court.  See Tex. R. App. P. 25.2(g).  Therefore, the trial
court had no duty to rule on the motion, and certainly did not abuse its discretion by
denying it.
               In addition, Carroll’s petition does not include an appendix providing us
with a record of his June 18, 2004 motion and the trial court’s denial.  See Barnes v.
State, 832 S.W.2d 424, 426 (Tex. App.—Houston [1st Dist.] 1992, orig. proceeding);
Tex. R. App. P. 52.3(j).  Finally, the petition does not certify that a copy was served
on respondent.  See Tex. R. App. P. 9.5.
               The petition for writ of mandamus is denied.
               It is so ORDERED.
PER CURIAM

Panel consists of Chief Justice Radack, and Justices Keyes and Bland.
Do not publish.  Tex. R. App. P. 47.2(b).